                                                                     Case 3:17-cv-00699-LRH-CLB Document 150 Filed 04/03/20 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for Nationstar Mortgage LLC
                                                             8
                                                                                             UNITED STATES DISTRICT COURT
                                                             9
                                                                                                    DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   NATIONSTAR MORTGAGE LLC,                      Case No.: 3:17-cv-00699-LRH-CLB
                      LAS VEGAS, NEVADA 89134




                                                            12                              Plaintiff,
AKERMAN LLP




                                                                                                               STIPULATION FOR DISMISSAL OF
                                                            13   vs.                                           CURTI RANCH TWO MAINTENANCE
                                                                                                               ASSOCIATION, INC.
                                                            14   CURTI RANCH TWO MAINTENANCE
                                                                 ASSOCIATION, INC.; SFR INVESTMENT
                                                            15   POOL 1, LLC.                                       AND ORDER THEREON

                                                            16                              Defendants.
                                                            17
                                                                 AND RELATED COUNTERCLAIMS.
                                                            18

                                                            19   …

                                                            20   …

                                                            21   …

                                                            22   …

                                                            23   …

                                                            24   …

                                                            25   …

                                                            26   …

                                                            27

                                                            28
                                                                                                          1
                                                                 52609358;1
                                                                     Case 3:17-cv-00699-LRH-CLB Document 150 Filed 04/03/20 Page 2 of 2




                                                             1                Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, Plaintiff-Counterdefendant-

                                                             2   Nationstar Mortgage LLC (Nationstar) and Defendant Curti Ranch Two Maintenance Association,

                                                             3   Inc. (Curti), by and through their respective counsel of record, jointly move to dismiss Nationstar's

                                                             4   claims against Curti, with prejudice, subject to the confidential terms of the settlement agreement

                                                             5   between them.

                                                             6                Each party to the stipulation to bear its own fees and costs.
                                                             7                DATED April 3rd, 2020.
                                                             8
                                                                 AKERMAN LLP                                                TYSON & MENDES LLP
                                                             9
                                                                 /s/ Donna M. Wittig                                        /s/ Christopher A. Lund
                                                            10   MELANIE D. MORGAN, ESQ.                                    THOMAS E. MCGRATH, ESQ.
                                                                 Nevada Bar No. 8215                                        Nevada Bar No. 7086
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 DONNA M. WITTIG, ESQ.                                      CHRISTOPHER A. LUND, ESQ.
                                                                 Nevada Bar No. 11015                                       Nevada Bar No. 12435
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 1635 Village Center Circle, Suite 200                      3960 Howard Hughes Parkway, Suite 600
AKERMAN LLP




                                                            13   Las Vegas, Nevada 89134                                    Las Vegas, Nevada 89169
                                                            14   Attorneys for Nationstar Mortgage LLC                      Attorneys for Curti Ranch Two Maintenance
                                                            15                                                              Association, Inc.

                                                            16
                                                                                                                    IT IS SO ORDERED.
                                                            17
                                                                                                                     DATED this 8th day of April, 2020.
                                                            18
                                                                                                                    U.S. DISTRICT COURT JUDGE
                                                            19
                                                                                                                    _________________________________
                                                            20
                                                                                                                    LARRY
                                                                                                                    DATED R. HICKS
                                                            21                                                      UNITED STATES DISTRICT JUDGE

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                        2
                                                                 52609358;1
